EDITH H. JONES, Circuit Judge:
BACKGROUND
This court consolidated the cases of Theodore Johnson and Lynn August due to the common issue whether Eleventh Amendment sovereign immunity bars claims for money damages against entities of the state of Louisiana, which arose during a particular time period, brought under § 504 of the Rehabilitation Act. The district courts refused to dismiss the claims. Based on the recent decision of this court in Pace v. Bogalusa City Sch. Bd., 325 F.3d 609 (5th Cir.2003), we vacate and remand with instructions to dismiss the claims for lack of jurisdiction.
Appellee Johnson was a full time student at the University of New Orleans (UNO) on financial aid. He is disabled by a partial paralysis of his left foot. In February 2000, a medical emergency caused Johnson to withdraw from UNO. Four months later, UNO revoked Johnson’s eligibility for financial aid. Johnson successfully appealed the decision. The appeals committee, however, did not inform Johnson of its decision until after the fall 2000 semester had begun; the committee also imposed academic requirements to maintain his eligibility for financial aid. Johnson asserts that because of his late start in fall semester classes, he was unable to comply with the academic requirements. In January 2001, UNO denied Johnson financial aid for the spring semester. Johnson filed suit against the Louisiana Department of Education, the State of Louisiana, the President of the Louisiana State University System, the Louisiana Board of Regents, and UNO 1 under 42 U.S.C. § 1983, Title II of the Americans with Disabilities Act (ADA), and § 504 of the Rehabilitation Act, alleging discrimination against disabled students and failure to provide reasonable accommodations.
August, a blind man, worked as a computer instructor for the Louisiana Depart*364ment of Social Services (DSS). In June 2000, DSS eliminated August’s teaching duties, averring that August failed to submit “manual materials” required for use in the computer course. August contended, to the contrary, that he submitted the necessary materials at the same time as a sighted instructor whose materials were approved. August brought various claims for money damages against the DSS and three state employees in their official capacities, including claims under the ADA and the Rehabilitation Act.
Separate district courts in the Eastern District of Louisiana dismissed all claims against the defendants based on state sovereign immunity except for those under § 504 of the Rehabilitation Act. The defendants appeal, arguing that state sovereign immunity bars the appellees’ § 504 claims. Under the collateral order doctrine, appellate jurisdiction exists over an appeal from the denial of a motion to dismiss based on state sovereign immunity. Reickenbacker v. Foster, 274 F.3d 974, 976 (5th Cir.2001).
DISCUSSION
In denying the appellants’ motions to dismiss Johnson’s and August’s § 504 claims, the district courts concluded that the appellants waived their state sovereign immunity under the Rehabilitation Act by receiving federal funds.2 This court reviews denials of motions to dismiss based on state sovereign immunity de novo. Id. This court’s recent decision in Pace, 325 F.3d 609, mandates a different conclusion.
Under the Constitution’s Article I spending power, Congress may require a state to waive its sovereign immunity as a condition for receiving federal funds if two conditions are met. Id. at 614-16. First, “Congress must ‘manifest! ] a clear intent to condition participation in the programs funded under the [relevant] Act on a State’s consent to waive its constitutional immunity.’ ” Id. at 615 (quoting Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 247, 105 S.Ct. 3142, 3149-50, 87 L.Ed.2d 171, 183 (1985)). Second, the state must knowingly and voluntarily waive its immunity by accepting the funds. Id. at 615-17.
Pace held that 42 U.S.C. § 2000d-73 clearly, unambiguously, and unequivocally conditions the receipt of federal funds on a state’s waiver of sovereign immunity under § 504 of the Rehabilitation Act. Id. at 614-15. Like the defendants in Pace, however, the appellants in this case did not knowingly waive their sovereign immunity under § 504 by accepting federal funds. Johnson and August both complain of violations of § 504 that occurred before the Supreme Court’s decision in Bd. of Trustees of the Univ. of Ala. v. Garrett, 531 U.S. 356, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001) (holding that Title I of the ADA does not validly abrogate state sovereign immunity pursuant to § 5 of the Fourteenth Amendment) and this court’s decision in Reickenbacker, 274 F.3d at 976 (concluding that Title II of the ADA and § 504 of the Rehabilitation Act do not validly abrogate state sovereign immunity pursuant to Fourteenth Amendment § 5 powers).4 As we explained in Pace, prior to Garrett and *365Reickenbacker the appellants had “little reason to doubt the validity of Congress’s asserted abrogation of state sovereign immunity under § 504 of the Rehabilitation Act or Title II of the ADA,” id. at 616, especially given this court’s decision in Coolbaugh v. Louisiana, 136 F.3d 430 (5th Cir.1998) (holding that the ADA validly abrogated state sovereign immunity as an exercise of Fourteenth Amendment § 5 powers), overruled by Reickenbacker, 274 F.3d 974 (5th Cir.2001). “Believing that the acts validly abrogated their sovereign immunity, the [appellants] did not and could not know that they retained any sovereign immunity to waive by accepting conditioned federal funds.” Pace, 325 F.3d 609 at 616.5 Because the appellants could not have knowingly waived their sovereign immunity during the period covered by their lawsuits, Johnson’s and August’s individual claims for money damages under § 504 are barred.6 We re-emphasize the court’s comment in Pace that the State’s victory will be temporally confined, since after Garrett, the state could knowingly waive its immunity by voluntarily continuing to receive federal funds conditioned on waiver. See id. at 618 n. 15.
CONCLUSION
State sovereign immunity bars Johnson’s and August’s § 504 claims for money damages against the appellants. We therefore vacate the district courts’ denials of the appellants’ motions to dismiss and remand with instructions to dismiss these claims for lack of jurisdiction.
VACATED and REMANDED.

. The district court dismissed UNO as a defendant, concluding that the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College is the proper party to sue on behalf of UNO. Johnson amended his complaint to name the Board of Supervisors as a defendant.


. Both courts acknowledged that no scope was left for congressional abrogation of state sovereign immunity by means of § 504 after this court’s decision in Reickenbacker, supra.


. 42 U.S.C. § 2000d-7 provides in pertinent part that ''[a] State shall not be immune under the Eleventh Amendment of the Constitution of the United States from suit in Federal court for a violation of section 504 of the Rehabilitation Act of 1973.”


.Johnson alleges wrongful acts by the appellants in 2000 and in January 2001, and August alleges wrongful acts in 1999 and 2000.


. The abrogation analysis with regard to Title II of the ADA and § 504 of the Rehabilitation Act is the same because both acts offer virtually identical protections. Pace, 325 F.3d 609, at 617 n. 11; Reickenbacker, 274 F.3d at 977 n. 17.


. We therefore need not reach the appellants' alternative argument that they lacked authority under state law to waive their sovereign immunity against suit in federal court.